JUDGE, J.
The State relied for a conviction upon the sale to Maynard; and after proving this sale, the court permitted evidence to be introduced- of other sales, to another person, at other and different times, “not to convict for them, but to show knowledge by defendant that the liquor sold to Maynard was drunk about the premises, and to illustrate the character of the sale to Maynard.” Under the particular circumstances of this case, this evidence was admissible for the purpose stated.
2. We have carefully examined the charge which the court gave to the jury, and the two charges requested by the defendant, which the court refused to give; and, on the authority of the previous adjudications of this court upon the question, we hold, that the court committed no error in its rulings in relation to them. — Brown v. The State, 31 Ala. *725353; Easterling v. The State, 30 Ala. 48; Patterson v. The State, 36 Ala. 298.
There being no error in the record, the judgment must be affirmed.